 Case 3:20-cv-00330-N-BT Document 13 Filed 03/08/21                Page 1 of 1 PageID 60



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MELVIN MANUEL NUNEZ,                           §
            Plaintiff,                         §
                                               §
v.                                             §     No. 3:20-cv-00330-N (BT)
                                               §
DALLAS COUNTY SHERIFF,                         §
                                               §
                      Defendant.               §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

            The United States Magistrate Judge issued Findings, Conclusions, and a

     Recommendation in this matter dated January 19, 2021. Plaintiff filed no objections to

     the same. The Court has reviewed the proposed Findings and Recommendation of the

     Magistrate Judge for clear error. Finding no error, the Findings, Conclusions, and

     Recommendation are accepted as the Findings, Conclusions, and Recommendation of the

     of the Court. IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

     Recommendation of the United States Magistrate Judge are accepted.

            SO ORDERED this 8th day of March, 2021



                                                   __________________________________
                                                    DAVID C. GODBEY
                                                    UNITED STATES DISTRICT JUDGE
